DETAILED ACTION
	This action is a first action on the merits.  The claims filed on December 28, 2020 have been entered.  Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional Application No. 17/135,297 filed on December 30, 2019. 

Information Disclosure Statement
The information disclosure statement filed December 28, 2020 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, US2014/0262523 (hereinafter Davis).
Claim 1: Davis discloses an expandable tool (undereamer 100, Fig 1), comprising: 
a cutting block set (cutter assembly 200), including: 
a first cutting block (first cutter block 300), the first cutting block including a first block angle of between 10° and 25° (splines 312 are orientated at angle 314, angle 314 ranges from a low of about 10°, about 15°, about 20°, or about 25° to a high of about 30°, about 35°, about 40°, about 45°, or more, par [0021]); and 
a second cutting block (second cutter block 400), the first cutting block (300) and the second cutting block (400) being arranged longitudinally (see Fig 5), the second cutting block including a second block angle of greater than 17° (splines 412 oriented at an angle 414, angle 414 may range from about the angle 414 may range from low of about 10°, about 15°, about 20°, or about 25°, to a high of about 30°, about 35°, about 40°, about 45°, or more, par [0024]).
Claim 2: Davis discloses the cutting block set (200) is a first cutting block set of a plurality of cutting block sets (3 or more cutter assemblies 200 may be circumferentially offset around the body 102 at equal angular offsets, par [0017]).
Claim 3: Davis discloses the first cutting block (300) including a first block spline (splines 312), the first block spline (312) being transverse to a longitudinal axis of the expandable tool (100) with the first block angle (angle 314 of the splines 312 on the first cutter block 300 relative to the longitudinal axis may range from between about 10° to about 60°, par [0021]), the second cutting block (second cutter block 400) including a second block spline (splines 412), the second block spline being transverse to the longitudinal axis with the second block angle (angle 414 may range from about 10° to about 60°, par [0024]).
Claim 4: Davis discloses a housing (body 102), the housing including an opening from an interior of the housing to an exterior of the housing (cutter assembly 200 is shown inside opening in Fig 2, par [0010]), the first cutting block and the second cutting block being configured to extend through the opening (cutter assembly 200 is shown extended through opening in Fig 6, par [0014]
Claim 5: Davis discloses the opening including a first housing spline (corresponding grooves, notches, or indentations (not shown) in the body 102 of the underreamer 100 for splines 312, par [0021], located on the body 102 with the opening) and a second housing spline (corresponding grooves, notches, or indentations on inner side surfaces 320 of first cutter block for splines 412, par [0021], located within the opening), the first housing spline being configured to direct the first cutting block and the second housing spline being configured to direct the second cutting block (splines 312 on the first cutter block 300 may be or include offset ridges or protrusions adapted to engage corresponding grooves, notches, or indentations, not shown, in the body 102 of the underreamer 100,  body 102 may include the ridges or protrusions and the first cutter block 300 may include the grooves, notches, or indentations, splines 412 on the second cutter block 400 and the grooves 322 in the first cutter block 300 may be oriented at an angle 414 with respect to the longitudinal axis, par [0021], first and second cutter blocks move along splines in order to extend and retract, see Fig 2, 5-6, par [0029]-[0030]).
Claim 6: Davis discloses the first cutting block (300) including a first block spline, (spline 312) the first block spline being transverse relative to a longitudinal axis (cross the longitudinal axis) of the housing (102) with the first block angle (angle 314, Fig 5, par [0029]), wherein the first block spline (312) engages the first housing spline (corresponding grooves, notches, or indentations (not shown) in the body 102 of the underreamer 100 for splines 312, Fig 2-5, par [0021]), the second cutting block (400) including a second block spline (412), the second block spline (412) being transverse relative to the longitudinal axis with the second block angle (angle 414, Fig 5, par [0030]), and wherein the second block spline (412) engages the second housing spline (corresponding grooves, notches, or indentations on inner side surfaces 320 of first cutter block for splines 412, Fig 2-6, par [0021]).
Claim 7: Davis discloses the second cutting block is configured to slide radially relative to the first cutting block (engagement of the splines 412 on the second cutter block 400 and the grooves 322 in the first cutter block 300 may cause the second cutter block 400 to move both axially and radially outwardly at the angle 414, see Fig 1 and 6).
Claim 8: Davis discloses wherein in an expanded position (see Fig 6), the second cutting block (400) extends further from a housing (102) than the first cutting block (300) (second cutting block 400 extends further from housing 102 than first cutting block 300, see Fig 6
Claim 9: Davis discloses the first cutting block (300) is slidably connected to the second cutting block (400) (second cutter block 400 slides axially and radially within the first cutter block 300, see Fig 5, 6).
Claim 10: Davis discloses the first cutting block (cutter block 300) is longitudinally fixed relative to the second cutting block (cutter block 400) (longitudinal movement of cutter blocks 300 and 400 is restricted by the slot 220 and pin 222, Fig 5, par [0028]).
Claim 11: Davis discloses expandable tool (undereamer 100, Fig 1), comprising: 
a cutting block set (cutter assembly 200), including: 
a first cutting block (first cutter block 300), and 
a second cutting block (second cutter block 400), the first cutting block (300) and the second cutting block (400) being arranged longitudinally (Fig 4, 5) the first cutting block being connected to the second cutting block with an interlocking connection (engagement of the splines 412 on the second cutter block 400 and the grooves 322 in the first cutter block 300 may cause the second cutter block 400 to move both axially and radially outwardly at the angle 414, see Fig 1 and 6).
Claim 13: Davis discloses the first cutting block (300) is radially movable relative to the second cutting block (400) (engagement of the splines 312 on the first cutter block 300 and the grooves in the body 102 may cause the first cutter block 300 to move axially as well as radially outwardly in a direction 134, toward the first end 104 of the body 102, see Fig 1, par [0029], engagement of the splines 412 on the second cutter block 400 and the grooves 322 in the first cutter block 300 may cause the second cutter block 400 to move both axially and radially outwardly at the angle 414, see Fig 1 and 6, [0030]).
Claim 14: Davis discloses the first cutting block (cutter block 300) is longitudinally fixed relative to the second cutting block (cutter block 400) (longitudinal movement of cutter blocks 300 and 400 is restricted by the slot 220 and pin 222, Fig 5, par [0028]).
Claim 16: Davis discloses method for operating an expandable tool, comprising: 
expanding a first cutting block (cutter assembly 300) of a cutting block set (cutter assembly 200), at a first extension ratio of longitudinal movement to radial extension of the first cutting block (first cutter block 300 is used to expand the diameter of the wellbore 140 by about 1.5 inches and produce a wellbore 140 that has a diameter about 22% larger than that of the original wellbore 140, a ratio of about 1.22:1 relative to the original diameter, Figure 5-6, par [0047]); and 
expanding a second cutting block (cutter assembly 400)  of the cutting set (200) at a second extension ratio of longitudinal movement to radial extension of the second cutting block (400) (second cutter block 400 may expand the diameter of the wellbore 140 by an additional 1.625 inches, such that the total diameter of the wellbore 140 may then be about 46% larger than that of the original wellbore 140, ratio of about 1.46:1 relative to the original diameter, par [0047]), the second extension ratio being different from the first extension ratio (extension ratio of cutter assembly 300 is different from the extension ratio of cutter assembly 400, see Fig 5-6, par [0047]), wherein the first cutting block (300) and the second cutting block (400) are arranged longitudinally (longitudinal arrangement, see Fig 5-6).
Claim 17: Davis discloses the first extension ratio is between 1.1 and 1.3 (a ratio of about 1.22:1 relative to the original diameter, Figure 5-6, par [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Radford, US 2011/0073330 (hereinafter Radford).
Claim 12: Davis fails to disclose the interlocking connection is a dovetail connection.
Radford discloses an expandable apparatus for subterranean borehole (abstract).  The apparatus includes slidable blades (101) which follow a ramp or track (148) to which they are mounted via a type of modified square dovetail (Fig 1-3, par [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the interlocking connection of Davis with a dovetail groove as disclosed by Radford, as the need to for a slidable interlocking would have led one skilled in the art to choose an appropriate interlocking connection, such as the dovetail connection as disclosed by Radford. Therefore, choosing the appropriate interlocking connection disclosed by Radford would merely be a simple substitution of one known element for another would obtain the predictable result of providing a slidable interlocking connection, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Allowable Subject Matter
Claims 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-14, and 16-17 are rejected. Claims 15 and 18-20 are objected to. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676